Citation Nr: 0736509	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  04-43 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than July 21, 2003, 
for the granting of service connection for carcinoma of the 
lung secondary to exposure to Agent Orange, for accrued 
benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to April 
1962, and from October 1963 to February 1969.  The veteran 
died on August 5, 2003; the appellant is the veteran's widow.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of December 2003, by the Huntington, 
West Virginia, Regional Office (RO), of the Department of 
Veterans Affairs (VA), which granted service connection for 
carcinoma of the lung.  A 100 percent disability evaluation 
was assigned and the effective date was determined to be July 
21, 2003.  The appellant has appealed the assignment of the 
effective date for the granting of service connection 
claiming that the effective date should be July 21, 2002.

The appellant provided testimony before the undersigned 
Acting Veterans Law Judge (VLJ) via a videoconference 
hearing.  Said hearing occurred in May 2007.  A transcript of 
that hearing was produced and has been included in the claims 
folder for review.  


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence for an equitable disposition of, and adequately 
notified the veteran of the evidence necessary to 
substantiate the issue addressed in this decision.

2.  The veteran filed for benefits via a letter to the RO in 
July 2003.  The veteran specifically asked that service 
connection be granted for a mass of the lung.  Prior to this, 
the veteran had not mentioned anything with respect to a mass 
or growth of either lung.

3.  The veteran passed away in August 2003.  Following the 
veteran's death, the appellant, the veteran's widow, 
submitted a claim for accrued benefits.

4.  Service connection for lung cancer was granted via an RO 
decision of December 2003.  The effective date of the claim 
was determined to be July 21, 2003, the date that RO received 
the veteran's letter.  


CONCLUSION OF LAW

The criteria for an effective date prior to July 21, 2003, 
for the grant of service connection and award of compensation 
for lung cancer, for accrued benefits purposes, have not been 
met.  38 U.S.C.A. §§ 5101, 5110, 5121 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.400, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1) (2007).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The record reflects that the appellant received notification 
of the VCAA, via the November 2004 statement of the case and 
a May 2005 RO letter, after the initial agency of original 
jurisdiction (AOJ) decision that assigned an effective date 
for the granting of service connection for a lung disability.  
These documents informed the appellant of what evidence was 
required to substantiate the appellant's claim, and of her, 
and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in her possession to the VA.

Despite the fact that the notice was provided after an 
effective date had been assigned and that date appealed, the 
Board finds that there was a "lack of prejudice from 
improper timing of the notice."  That is, in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims, hereinafter the Court, held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  Here, 
the Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although 
notice was provided to the appellant after the initial 
adjudication, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006) and 38 C.F.R. § 3.159(b) (2007) regarding 
VA's duty to notify.  Not only has the appellant been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices, but the actions taken by VA have essentially cured 
the error in the timing of notice.  Further, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

VA informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.  The 
Board would add that the appellant's accredited 
representative has also been informed of the information 
needed to support the appellant's contentions.

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records, 
and they have been included in the claims folder.  
Additionally, the appellant was given notice that the VA 
would help her obtain evidence but that it was up to the 
appellant to inform the VA of that evidence.  It seems clear 
that the VA has given the appellant every opportunity to 
express her opinion with respect to her claim and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions.  All of the obtained documents have 
been reviewed and included in the claims folder for review.

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Here, the appellant is not 
prejudiced by the Board's consideration of her claim as VA 
has already met all notice and duty to assist obligations to 
the appellant under the VCAA.  In essence, the appellant in 
this case has been notified as to the laws and regulations 
governing earlier effective date and accrued benefits claims.  
She has been told what the VA would do to assist her with her 
claim and the VA has obtained all documents it has notice 
thereof that would assist in the adjudication of the 
appellant's claim.  Thus, the Board finds that there has been 
no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

The Board issued a decision on the merits of a claim 
submitted by the veteran.  The decision was issued in August 
2000 and the issue on appeal was entitlement to service 
connection for lung disease.  The veteran was notified of 
this decision but he did not appeal the action to the US 
Court of Appeals for Veterans Claims (Court) or ask that the 
decision be reconsidered.  Hence, that decision became final.  

In August 2002, the RO received a letter from the veteran.  
The letter was not specific in what the veteran was asking of 
the VA.  However, the veteran did write that he was suffering 
from chronic obstructive pulmonary disease (COPD) and that he 
had been suffering from this since his service in the 
Republic of Vietnam.  He further mentioned that he believed 
that his lung disability should be service-connected.  The RO 
then sent the veteran a VCAA letter.  The letter, sent in 
September 2002, informed the veteran how he could prevail on 
a claim for service connection for COPD.  

The veteran then responded with a letter in October 2002.  In 
that letter, the veteran addressed the issue of COPD.  He did 
not imply that he was suffering from another lung disability 
that he believed was related to or caused by his military 
service.  Subsequently, the RO issued a decision in October 
2002 that denied the veteran's claim.  Specifically, found 
that the veteran had not submitted new and material evidence 
sufficient to reopen his claim for "lung disease".  

The veteran was informed of the October 2002 RO decision in 
November 2002.  The notice provided specific information as 
to how he could appeal the October 2002 decision.  The 
veteran did not appeal that decision.  

The record reveals that the RO received a VA Form 21-4138, 
Statement in Support of Claim, from the veteran on July 21, 
2003.  On that form, the veteran contended that he had a lung 
disability that was possibly secondary to exposure to 
chemical dioxins.  The veteran did not say that he was 
attempting to reopen a previously denied claim.  Instead, the 
veteran asked that service connection be awarded for a lung 
mass resulting from Agent Orange exposure and/or his military 
service.  To support his claim, the veteran submitted medical 
documents indicating the veteran had been diagnosed as 
suffering from cancerous mass of the lung.  The veteran then 
passed away on August 5, 2003.

Following the veteran's death, the appellant submitted a 
claim for accrued benefits.  The application was received at 
the RO on August 13, 2003.  Subsequent to receiving the 
application for benefits, the RO granted service connection 
for carcinoma of the lung secondary to Agent Orange exposure.  
The date of the grant was deemed to be July 21, 2003 - the 
date that the RO received the veteran's claim for benefits.  
The appellant has now come to the Board asking that service 
connection for carcinoma of the lung be assigned an earlier 
effective date.  

The governing statutory and regulatory provisions expressly 
stipulate that the effective date for the granting of 
disability compensation is the day following separation from 
active service or the date that the entitlement arose if the 
claim is received one year after separation from service.  
When a claim is received more than one year after the date of 
service separation, the effective date for the granting of 
disability benefits is the later of the dates that the claim 
was received or that entitlement arose.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2007).  Under 38 C.F.R. § 
3.1(p) (2007), a "claim" for benefits or an "application" 
for the same will be ". . . a formal or informal 
communication in writing requesting a determination of 
entitlements, or evidencing a belief in entitlement, to a 
benefit."

Accrued benefits are benefits to which a payee was entitled 
at his or her death, based on evidence on file at the date of 
death, and due and unpaid, and may be paid to certain 
survivors, as provided by law.  38 U.S.C.A. § 5121 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.1000 (2007).  For a claimant to 
prevail on an accrued benefits claim, the record must show 
that (i) the appellant has standing to file a claim for 
accrued benefits, (ii) the payee had a claim pending at the 
time of death, (iii) the payee would have prevailed on the 
claim if he or she had not died; and (iv) the claim for 
accrued benefits was filed within one year of the payee's 
death.  38 U.S.C.A. §§ 5121, 5101(a) (West 2002); 38 C.F.R. § 
3.1000 (2007); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

The veteran did not specifically file a claim for service 
connection for a lung mass, later discovered to be carcinoma, 
in 2002 as alleged by the appellant.  The veteran's claim 
involving a lung mass was a totally new claim and had not 
been previously before the VA.  Prior to 2003, the veteran 
had been very general in his statements to the RO and the 
Board, and had said that he should be granted service 
connection for a lung disease or COPD.  It was not until July 
2003 that the veteran mentioned a lung mass.  It was not 
until that date that the veteran asked for service connection 
for such a condition.  

The Board agrees with the RO in the assignment of the 
effective date of July 21, 2003.  There was no formal or even 
an informal claim alleging entitlement to service connection 
for a lung mass later classified as cancer filed prior to the 
veteran's letter of July 2003.  In light of the foregoing, 
the Board concludes that an effective date earlier than July 
21, 2003, is not warranted in this case under VA regulations 
governing effective dates for awards based on an original 
claim for service connection or a reopened claim, for accrued 
benefits purposes.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2007).  In this case, the facts are not in 
dispute, and application of the law to the facts is 
dispositive.  Where there is no entitlement under the law to 
the benefit sought, the appeal must be terminated.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to an effective date earlier than July 21, 2003, 
for the granting of service connection for carcinoma of the 
lung secondary to exposure to Agent Orange, for accrued 
benefits purposes, is denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


